In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00317-CV

MAYPHOUS COLLINS AND AKILAH                 §   On Appeal from the 352nd District Court
COLLINS, Appellants
                                            §   of Tarrant County (352-305020-18)

V.                                          §   September 9, 2021

LESHA STRAUSZ AND PLANO                     §   Memorandum Opinion by Justice Womack
COLLISION CENTER, INC. D/B/A
AUTONATION COLLISION CENTER
PLANO, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellants Mayphous Collins and Akilah Collins shall

bear the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack